Citation Nr: 1107721	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-04 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a higher initial evaluation for hypothyroidism, 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1982 to 
August 1991, and unverified service in the National Guard from 
June 1996 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In October 2009, the Veteran and his spouse testified at a Board 
hearing before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.  

This matter was previously before the Board in January 2010 when 
it was remanded for further development.  


REMAND

The Veteran avers that he was treated by a VA nurse practitioner, 
L.L., from 2007 to 2009, by V.M. in 2009, and by Dr. T.V. in 
2007.  See August 4, 2010 letter.  The claims folder includes 
records from L.L. from 2007.  The Board finds that a remand to 
obtain the other described records is warranted.

An April 2009 VA examination report does not reflect that the 
examiner had current laboratory results.  A June 2010 
supplemental opinion also notes that the examiner did not have 
current blood work results for the Veteran.  The Board finds that 
the Veteran should be afforded a VA examination, to include blood 
tests, to aid an examiner in the determination of the severity of 
the Veteran's hypothyroidism, and whether it is adequately 
controlled with medication.  

Thereafter, the VA examiner should opine as to the whether the 
Veteran has "mental sluggishness" and whether such "mental 
sluggishness," if any, is causally related to his 
hypothyroidism, or to his service-connected posttraumatic stress 
disorder (PTSD).  In this regard, the examiner should consider 
the Veteran's symptoms as described in the October 2007 PTSD 
examination report, the November 2007 hypothyroidism report, and 
the April 2009 VA medical record, which notes that he reported 
having memory problems for the past five or six years (or since 
approximately 2004).

The VA examination report should note the Veteran's reports of 
frequency of constipation, if any, and the examiner should opine 
as to whether the Veteran has constipation that is due to his 
hypothyroidism and/or medication for hypothyroidism.  

The VA examination report should note the Veteran's reports of 
fatigue, if any, and the examiner should opine as to whether the 
Veteran has fatigue that is due to his hypothyroidism and/or 
medication for hypothyroidism, or to his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical providers (VA and private) from 
whom he has received treatment for mental 
health problems and hypothyroidism, and to 
complete and return a provided VA Form 21-
4142, Authorization and Consent to Release 
Information, for each provider identified.  
After obtaining completed VA Forms 21-4142, 
the AOJ should attempt to obtain all 
identified pertinent medical records, to 
include VA records from 2007 to present, 
and to include records from treatment 
and/or examination by L.L., V.M. and Dr. 
T.V. as noted in the Veteran's August 4, 
2010 letter.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
extent of his hypothyroidism.  Laboratory 
testing of his blood should be 
performed prior to the examination to 
aid the examiner in an assessment of 
the Veteran's thyroid functioning.  The 
examiner should opine as to whether the 
Veteran has "mental sluggishness" and 
whether such "mental sluggishness" is 
causally related to his hypothyroidism, or 
to his service-connected posttraumatic 
stress disorder (PTSD).  In this regard, 
the examiner should consider the Veteran's 
symptoms as described in the October 2007 
PTSD examination report, the November 2007 
hypothyroidism report, and the April 2009 
VA medical record, which notes that he 
reported memory problems for the past five 
or six years (or since approximately 2004).  
The examination report should note the 
Veteran's reports of frequency of 
constipation, and the examiner should opine 
as to whether the Veteran has constipation 
that is due to his hypothyroidism and/or 
medication for hypothyroidism.  The 
examination report should note the 
Veteran's reports of fatigue, and the 
examiner should opine as to whether the 
Veteran has fatigue that is due to 
hypothyroidism and/or medication for 
hypothyroidism, or due to the Veteran's 
PTSD.  Any opinion expressed should be 
accompanied by a complete rationale. 

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2010).  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the case 
and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

